Citation Nr: 1524394	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 3, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to an initial compensable rating for residuals of a hernia prior to June 24, 2008.

3.  Entitlement to a rating in excess of 10 percent for residuals of a hernia from August 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD and assigned a 30 percent disability rating effective March 6, 2008.  The RO also granted service connection for residuals of a hernia and assigned a 0 percent (noncompensable) rating effective February 12, 2008.

In an October 2008 rating decision, the RO granted a temporary total disability for convalescence for hernia repair surgery under 38 C.F.R. § 4.30 from June 24, 2008 to July 31, 2008.  A 10 percent rating was assigned thereafter.  Therefore, the Board has organized the issues on appeal accordingly.

A Travel Board hearing was held in November 2010 with the Veteran in Huntington, West Virginia, before the undersigned Acting Veterans Law Judge (AVLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In October 2011, the Board issued a decision that in part, granted the Veteran entitlement to a 10 percent disability rating for his residuals of hernia prior to June 24, 2008.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's October 2011 decision awarding the Veteran a 10 percent disability rating for his residuals of hernia prior to June 24, 2008 was identified as having been potentially affected by an invalidated rule relating to the duties of the AVLJ that conducted the November 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request. 

Additionally, in the October 2011 decision awarding the Veteran a 10 percent disability rating for his residuals of hernia prior to June 24, 2008, the Board also remanded the Veteran's claims of entitlement to a disability rating in excess of 10 percent for residuals of hernia from August 1, 2008 and entitlement to an initial disability rating in excess of 30 percent for PTSD.  In a subsequent August 2012 rating decision, the Appeals Management Center (AMC) awarded the Veteran a 50 percent disability rating for his PTSD effective February 3, 2012.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Moreover, in an August 2012 supplemental statement of the case (SSOC), the AMC continued the denial of the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to February 3, 2012 and denied the Veteran a disability rating in excess of 50 percent for the PTSD from February 3, 2012.  The AMC also continued the denial of the Veteran's claim of entitlement to a disability rating in excess of 10 percent for residuals of hernia from August 1, 2008.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This matter was previously remanded by the Board in May 2014 for further evidentiary development.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).




FINDINGS OF FACT

1.  For the period prior to February 3, 2012, the Veteran's PTSD is manifested by symptoms such as depressed mood; anxiety; suspiciousness; chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events), resulting in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but less than reduced reliability and productivity.

2.  For the period from February 3, 2012, the Veteran's PTSD is manifested by symptoms such as flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.

3. Prior to June 24, 2008, the Veteran's postoperative, recurrent hernia was readily reducible and well supported by a truss or belt, but did not manifest as irremediable, not well supported by truss, or not readily reducible.

4. From August 1, 2008, the Veteran's postoperative, recurrent hernia was readily reducible and well supported by a truss or belt, but did not manifest as irremediable, not well supported by truss, or not readily reducible.


CONCLUSIONS OF LAW

1.  For the period prior to February 3, 2012, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  For the period from February 3, 2012, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).

3. Prior to June 24, 2008, the criteria for a 10 percent evaluation, but no higher, for postoperative residuals of a right inguinal hernia have been met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2014).
 
4. From August 1, 2008, the criteria for a rating in excess of 10 percent for a postoperative recurrent inguinal hernia, have not been met. 38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in May 2014.  The Board's Remand instructed the RO to: (1) contact the Veteran regarding additional treatment records; (2) obtain the Veteran's updated treatment records;  (3) request SSA records; and (4) readjudicate the claim.

VA sent the Veteran a June 2014 letter requesting information on any additional treatment.  VA took appropriate steps to obtain updated treatment records.  SSA medical records have been associated with the file.  Finally, the RO readjudicated the claim in a February 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).


II.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the September 2008 rating decision currently on appeal, March 2008 and May 2008 letters provided the Veteran with notice of the information and evidence needed to substantiate his claims.  Consistent with Dingess, these letter included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letters provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  VA examinations for both PTSD and hernia were most recently afforded in February 2012.  The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the evidence of record does not suggest that the Veteran's PTSD and hernia have worsened in severity since the February 2012 examination, and thus a new examination is not necessary.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.  

With respect to the Veteran's November 2010 Travel Board hearing, as previously discussed, the Veteran was made aware of the potential procedural issues with the hearing but did not elect to have a new hearing.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Disability Ratings Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2013).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Increased Rating for PTSD

The Veteran's PTSD is currently assigned a 30 percent rating prior to February 3, 2012, and a 50 percent evaluation from February 3, 2012.

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD). In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

Period Prior to February 3, 2012

At the Veteran's March 2008 VA examination, the Veteran reported being unable to work due to being laid off and then suffering from a stroke in December 2007.  When the Veteran is not working and his mind is not occupied, he reported getting angry, depressed, and becoming nervous easily.  The Veteran reported being depressed that his wife wanted to leave him.  He reported nightmares and flashbacks, with dreams about 4 to 5 times a month about Vietnam.  He had periodic flashbacks, with different "reminders" of Vietnam, such as loud noises.  People shooting, even on TV takes him to "another world."  The Veteran avoids watching TV due to these flashbacks and because he has difficulty sitting in one place.  He reported irritability and becoming angry easily, which resulted in issues with his wife.  He indicated that he had little patience, does not socialize, and gets nervous around people.  He denied any suicidal ideation or past suicide attempts.

The Veteran was able to take care of daily activities such as cleaning and showering.  He likes to build with wood, which keeps his mind occupied.  He enjoys fishing, goes to church every Sunday, and tries to walk despite weakness in his left leg stemming from his stroke.

The examiner reported that the Veteran was mildly agitated as he claimed that his VA records had been lost.  Thought process was coherent and logical, behavior was normal except for mild agitation, there were no delusions or hallucinations, no suicidal or homicidal ideation.  The Veteran reported "flakey" memory.  He was oriented to all spheres, reported sometimes seeing shadows, had intact insight and judgment.  A GAF score of 60 was reported for PTSD and 55 for depressive disorder.

The examiner reported that the Veteran seemed to be experiencing an increase in the severity of his symptoms recently due to being unable to work.  There was some depression, which was partially related to PTSD, but largely related to his physical health stemming from the recent stroke, loss of his job, and relationship problems with his wife.  The Veteran was not willing to seek treatment, as he stated he could not talk to anybody about his problems.  The examiner concluded that the "[p]resent combination of symptoms seem to affect him emotionally, as well as economically and socially."

VA treatment records during this time period document similar symptoms and the severity of such symptoms.  An additional GAF scores of 50 was recorded.

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 30 percent disability rating for the this period.  Similarly, the Board finds that a rating in excess of 30 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 50 percent disability evaluation based on occupational and social impairment, with reduced reliability and productivity.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including the VA examination report, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment during this period.

During the period on appeal, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment due to nightmares; depression; intrusive recollections; irritability; anxiety; and difficulty establishing and maintaining effective social relationships, including with his wife.  

There has been no reported suicidal or homicidal ideation during this period; abnormal speech; panic attacks more than once a week; difficulty understanding complex commands; memory loss; impaired judgment or abstract thinking.
While the Veteran reported having a limited social life and difficulty in his relationship with his wife, the Board finds that the evidence does not show that he has difficulty in establishing relationships as contemplated by a 50 percent rating.  As indicated by the March 2008 VA examiner, it is not clear that the Veteran's difficulties with his wife stem entirely from his PTSD.  While the Veteran's social relationships have no doubt been impaired to some degree by his symptoms of PTSD, the criteria of a 50 percent evaluation describe a difficulty in establishing and maintaining effective relationships.  The evidence suggests that while the Veteran may have some social impairment due to his PTSD, there is evidence that his PTSD is not the sole reason for any difficulty in maintaining social relationships.  Some degree of social impairment is clearly considered by the 30 percent evaluation assigned for this period.

Additionally, the Board notes that the Veteran has reported irritability and lack of patience.  However, there is no indication that the Veteran's irritability has resulted in violence, as there have been no physical or verbal altercations noted in the record.  The VA examiner noted a coherent and logical thought process.  While the Veteran has reported issues with his wife stemming from his irritability, there is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a higher evaluation.  Again, some degree of social impairment is considered in the criteria for a 30 percent evaluation.

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression and anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with panic attacks more than once a week.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood, but rather, that a 30 percent evaluation accounts for such effects as displayed by the Veteran during this time period.  

Additionally, the Board notes that the Veteran reported having a "flakey" memory during his March 2008 VA examination.  However, mild memory loss is accounted for by a 30 percent evaluation.  There is no indication that the Veteran's "flakey" memory amounts to impairment of short and long-term memory to the point that he forgets to complete tasks and retains only highly learned material.  The Board acknowledges that memory loss can be indicative of criteria consistent with a higher evaluation, however, in the Veteran's case, his mild memory loss does not  manifest with the severity, frequency, and duration consistent with an evaluation higher than 30 percent.

Furthermore, the Board notes the various GAF scores taken during this period.  While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  As previously noted, GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function; and scores ranging from 41 to 50 reflect serious symptoms.  The Veteran's GAF scores have ranged from 50 to 60 during the period on appeal.  While the Board notes that a GAF score of 50 is consistent with more serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD, and are not dispositive.  When the GAF scores are viewed in light of the other evidence of record, specifically the March 2008 VA examination and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD during the period on appeal, more closely approximates a 30 percent rating.  The degree of social and occupational impairment observed by the examiner and documented in treatment records is consistent with a 30 percent evaluation.

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment with reduced reliability and productivity.  He does have some impairment, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 30 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 30 percent schedular rating for this period.  To the extent that the Veteran has any of the criteria for a 50 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 30 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a higher rating, namely some irritability and difficulty with relationships, but his disability picture is more in line with the symptoms associated with a 30 percent rating. 

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 30 percent for this time period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows that there have been some instances during this period when the Veteran's PTSD may have fluctuated in severity, the Board finds that the 30 percent rating, but no higher, for PTSD pursuant to Diagnostic Code 9411 is warranted for this period.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  

In summary, the Board believes that the 30 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 50 percent disability evaluation, as discussed above.




Period From February 3, 2012

At the Veteran's February 2012 VA examination, the Veteran reported intrusive thoughts and flashback on a daily basis.  He reported continued issues with mood and irritability, his wife preparing to leave him due to his attitude, snapping at people, frequent nightmares, anxiety around crowds, hypervigilance with respect to loud sounds or people near him, and depression.  He reported a limited relationship with his sister.  He reported losing patience with his grandchildren quickly.  

The Veteran reported spending a lot of time at home, having fished in the past, going to church but largely keeping to himself.  He does woodworking and has a woodworking shop.  He reported no socializing outside of these activities.  He is able to drive.  His wife takes care of the bills.  

The examiner reported that the Veteran was casually dressed, mood was dysthymic, affect restricted, through process coherent, no delusions or auditory hallucinations, some visual hallucinations of seeing shadows, and no suicidal or homicidal ideations.  The Veteran did indicate that he was having eye problems due to his diabetes.  His mood was reported as a 2-3 out of 10, with 10 being the happiest and 1 feeling depressed.  He was reportedly anxious.  Was able to name the current President and a few prior Presidents, however, he did report some short-term memory problems.  The Veteran showed some concentration problems, but otherwise showed fairly intact insight and judgement.  A GAF score of 45 was recorded.

The examiner summarized the Veteran's symptoms as follows: intrusive thoughts, flashbacks, nightmares, hypervigilant behavior, avoidance behavior, social avoidance, depression, independent in activities of daily living, and difficulty with social relationships including with his wife.   The examiner concluded that the Veteran's PTSD resulted in "occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood."

VA treatment records during this time period, to the extent they exist, indicate similar symptoms as the February 2012 VA examination.  An additional GAF score of 50 was recorded.

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the entire period on appeal.  Similarly, the Board finds that a rating in excess of 50 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment. 

During the period on appeal, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment with nightmares; depression; intrusive recollections; anxiety; some memory loss; impaired judgment; fatigue; irritability; hypervigilance; avoidance of stimuli; inconsistent mood; and difficulty establishing and maintaining effective work and social relationships.  

There has been no reported suicidal ideation during this period; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.  Additionally, there have been no reported delusions.  The Board notes the report of visual hallucinations, however, it is unclear to what degree these are associated with the Veteran's diabetes related eye problems.

While it is documented that the Veteran has struggled with many social interactions, including with his wife, there is no indication that the severity of his PTSD has led to an inability to establish and maintain relationships, as accounted for in the criteria for a 70 percent evaluation.  While the Veteran's social relationships have no doubt been impaired to some degree by his symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence that he has an inability to do so.  A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.

Additionally, the Board notes that the Veteran has displayed signs of irritability.  However, there is no indication that the Veteran's irritability has resulted in violence, as there have been no physical or verbal altercations noted in the record.  The examiners did not note a compromised impulse control.  While the Veteran has reported difficulty with his wife and others due to his irritability, there is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability.  Difficulty with judgment and thinking are also considered in the criteria for a 50 percent evaluation.

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression and anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood, but rather, that a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period.  

The Board notes the Veteran's report of hypervigilance around crowds and other people.  However, there is no indication that this leads to obsessional rituals which interfere with routine activities.  Some degree of hypervigilance is accounted for by a 50 percent evaluation.
In addition, the record indicates that the Veteran has suffered some mild memory loss, however, there is no indication that this memory loss includes the names of close relatives or the Veteran's own name.  The Board acknowledges that memory loss can be indicative of criteria consistent with a higher evaluation, however, in the Veteran's case, his mild memory loss does not  manifest with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

The Board notes that the Veteran's VA examiner concluded that the Veteran's PTSD symptoms resulted in "occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood."  However, after careful consideration of the medical evidence of record, the Board finds that the medical evidence of record does not indicate occupational and social impairment with deficiencies in most areas.

Furthermore, the Board notes the various GAF scores taken during this period.  While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  As previously noted, GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting).  The Veteran's GAF scores have ranged from 45 to 50 during the period on appeal.  While the Board notes that these GAF scores are consistent with more serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD, and are not dispositive.  When the GAF scores are viewed in light of the other evidence of record, specifically the VA examination and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD during the period on appeal, more closely approximates a 50 percent rating.  

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 70 percent rating for PTSD, namely some irritability and difficulty with relationships, but his disability picture is more in line with the symptoms associated with a 50 percent rating. 

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 50 percent for this time period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows that there have been some instances during this period when the Veteran's PTSD seems to have fluctuated in severity, the Board finds that the 50 percent rating, but no higher, for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire period on appeal.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  

In summary, the Board believes that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.


Extra-Schedular Analysis for Both Periods

The Board also has considered whether the Veteran is entitled to a greater level of compensation for PTSD during both periods on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

V.  Increased Rating Hernia

The Veteran's residuals of a inguinal hernia are rated under 38 C.F.R. § 4.114, Diagnostic Code 7338.  The Board finds Diagnostic Code 7338 to be appropriate for rating the Veteran's disability.  There is nothing in the evidence to otherwise suggest that another diagnostic code would be more appropriate.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7338. 

Under this Diagnostic Code, a small inguinal hernia, reducible, or without true hernia protrusion, is rated as 0 percent disabling.  A 0 percent rating also is assigned if it is not operated, but remediable.  Postoperative recurrent inguinal hernia, readily reducible and well supported by a truss or belt, is rated as 10-percent disabling. Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible, is rated as 30-percent disabling. Whereas a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated as 60-percent disabling.  A Note to this DC provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.
As previously noted, the Veteran has an initial evaluation of 0 percent, for the period prior to June 24, 2008.  From June 24, 2008 to August 1, 2008, the Veteran has a temporary 100 percent evaluation.  For the period from August 1, 2008, the Veteran has a 10 percent evaluation.  The Board will address only the periods prior to June 24, 2008 and from August 1, 2008.


Period Prior to June 24, 2008

At the Veteran's May 2008 VA examination, the examiner noted that the Veteran was diagnosed with a right-sided inguinal hernia in 1984.  As a result, the Veteran had status post right-sided inguinal hernia repair.  The Veteran had no complaints at the time of examination.  He denied further swelling or recurrence of the hernia.  He denied intestinal obstruction, gangrene, and hernial incarceration.  He denied malignancy, as well as peritoneal tuberculosis.  Additionally, the Veteran denied nausea, constipation, diarrhea, and abdominal pain.  The abdomen was nontender without any mass.  The Veteran had a large ventral hernia and a small umbilical hernia.  There was no evidence that the Veteran was using a belt or truss.

VA treatment records document similar symptoms.  The Veteran was originally scheduled for hernia surgery in April 2008, but this was canceled due to an infection.  Records show that the Veteran did eventually undergo the procedure in June 2008 to repair his hernia, which the Board finds to be indicative that the hernia was readily reducible.

In light of the foregoing, the Board finds that the preponderance of the evidence supports an evaluation of 10 percent for this time period, but no higher, under Diagnostic Code 7338.  A 10 percent rating is warranted where there is a postoperative, recurrent hernia that is readily reducible and well supported by a truss or belt.  This Veteran had undergone previous hernia repair surgery but still had a large ventral hernia and small umbilical hernia.  While the Veteran did not use a belt or truss, he did undergo surgery in June 2008, which as discussed, the Board finds indicative of the hernia being readily reducible.  As a result, a 10 percent evaluation is warranted for this time period.
A higher 30 percent evaluation is not warranted, as the evidence does not show that the Veteran's hernia was irremediable, not well supported by truss, or not readily reducible.  Additionally, the Veteran did not have symptoms that may be consistent with the level of functional impairment consistent with a higher rating.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability, as the Veteran is competent to report on factual matters of which he had firsthand knowledge.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and treatment records.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination report has been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Period From August 1, 2008

VA treatment records indicate that the Veteran underwent hernia repair surgery in June 2008.  The post-operative diagnosis was umbilical hernia.  In February 2009 treatment records the Veteran reports having a hernia.  In March 2009 the Veteran reported noticing a bulge after strenuous exercise.  It was reported as "mistakenly interpreted as a failed repair."  

At the Veteran's February 2012 VA examination, there was no inguinal hernia detected.  Additionally, there was no indication of a supporting belt.  The examiner noted that he did not observe any kind of hernial protrusion on coughing during the examination, however the Veteran was very touchy and felt pain in the abdomen upon examination.  The examiner concluded that the Veteran's condition was "mild to moderate in severity."

June 2012 VA treatment record document no evidence of a hernia or recurrence.  In June 2014 VA treatment records the Veteran states he believes he has a hernia after feeling a pop in his right groin.  The Veteran later reported that his hernia had called down and that he was making an appointment to check it out.  
In light of the foregoing, the Board finds that the preponderance of the evidence does not support an evaluation in excess of 10 percent for this time period.   A higher 30 percent evaluation is not warranted, as the evidence does not show that the Veteran's hernia was irremediable, not well supported by truss, or not readily reducible.  Additionally, the Veteran did not have symptoms that may be consistent with the level of functional impairment consistent with a higher rating.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability, as the Veteran is competent to report on factual matters of which he had firsthand knowledge.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and treatment records.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination report has been accorded greater probative weight.  See Guerrieri, supra.

Extra-Schedular Analysis for Both Periods

The Board also has considered whether the Veteran is entitled to a greater level of compensation for residuals of hernia during both period on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected hernia are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hernia with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.






ORDER


Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 3, 2012, and in excess of 50 percent thereafter is denied.

Entitlement to a 10 percent initial rating, but no higher, for residuals of a hernia is granted.

Entitlement to a rating in excess of 10 percent for residuals of a hernia from August 1, 2008 is denied.




____________________________________________
N.L. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


